Name: Commission Regulation (EC) No 1753/94 of 15 July 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Brazil
 Type: Regulation
 Subject Matter: America;  industrial structures and policy;  tariff policy;  chemistry
 Date Published: nan

 19. 7. 94 Official Journal of the European Communities No L 183/3 COMMISSION REGULATION (EC) No 1753/94 of 15 July 1994 ending the charges against the tariff ceilings opened from 1 January to 30 June 1994, in the framework of generalized tariff preferences, by Council Regulation (EEC) No 3831/90 in respect of certain industrial products originating in Brazil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 (') applying generalized tariff preferences for 1991 in respect of industrial products originating in developing countries, extended into 1994 by Regulation (EC) No 3668/93 of 20 December 1993 (2), and in particular Article 9 thereof, Whereas, pursuant to Articles 1 and 6 of Regulation (EEC) No 3831 /90, suspension of customs duties is accorded from 1 January to 30 June 1994 to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the framework of the preferential tariff ceilings fixed in column 6 of Annex I ; whereas Article 7 of that Regulation provides that the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be reintroduced as soon as the individual ceilings in question are reached at Community level ; Whereas, in the case of the products of the order No indicated in the table below and originating in Brazil, the individual ceiling from 1 January to 30 June 1994 is fixed at the level indicated in that table ; whereas on 15 June 1994, the sum of the quantities charged during the 1994 preferential period fom 1 January to 30 June 1994 has exceeded the ceiling in question ; Order No Ceiling (ECU) 10.0450 694 500 Whereas, it is appropriate to reintroduce the levying of customs duties for the products in question, HAS ADOPTED THIS REGULATION : Article 1 The quantities charged against the tariff ceiling opened from 1 January to 30 June 1994 by Regulation (EEC) No 3831 /90 relating to the products indicated in the table below and originating in Brazil, shall cease to be allowed from 22 July 1994 : °Noer CN code Description 10.0450 3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 (') OJ No L 370, 31 . 12. 1990, p. 1 . 0 OJ No L 338, 31 . 12. 1993, p. 22. No L 183/4 Official Journal of the European Communities 19 . 7. 94 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 July 1994. For the Commission Christiane SCRIVENER Member of the Commission